Name: 82/128/EEC: Commission Decision of 12 February 1982 amending the Decisions on the agricultural advisory committees
 Type: Decision
 Subject Matter: nan
 Date Published: 1982-03-02

 Avis juridique important|31982D012882/128/EEC: Commission Decision of 12 February 1982 amending the Decisions on the agricultural advisory committees Official Journal L 058 , 02/03/1982 P. 0026 - 0029*****COMMISSION DECISION of 12 February 1982 amending the Decisions on the agricultural advisory committees (82/128/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas the Commission has created agricultural advisory committees to formalize consultation of economic and consumer interests in the agricultural sector; Whereas experience of the working of the agricultural advisory committees has shown that the rules on their composition require adjustment; Whereas the choice of chairman is important to the proper functioning of a committee; Whereas the conditions on which observers and experts may participate in the work of committees should be more clearly defined; Whereas express provision should be made for the formation of working groups; Whereas a working group on peas and field beans has been set up within the Advisory Committee on Feedingstuffs; Whereas textual changes should be made to the relevant Decisions in Danish, HAS DECIDED AS FOLLOWS: Article 1 Articles 5, 6 and 7 of the following Decisions: - Decision 73/414/EEC on the Advisory Committee on Cereals (1), - Decision 73/415/EEC setting up a special Rice Section of the Advisory Committee on Cereals (1), as last amended by Decision 74/223/EEC (2), - Decision 73/416/EEC on the Advisory Committee on Milk and Milk Products (1), as last amended by Decision 77/465/EEC (3), - Decision 73/417/EEC on the Advisory Committee on Beef and Veal (1), - Decision 73/418/EEC on the Advisory Committee on Pigmeat (1), - Decision 73/419/EEC on the Advisory Committee on Poultrymeat (1), - Decision 73/420/EEC on the Advisory Committee on Eggs (1), - Decision 73/421/EEC on the Advisory Committee on Oils and Fats (1), as last amended by Decision 74/219/EEC (2), - Decision 73/423/EEC on the Advisory Committee on Fresh and Processed Fruit and Vegetables (1), as last amended by Decision 74/222/EEC (2), - Decision 73/424/EEC on the Advisory Committee on Wine (1), as last amended by Decision 78/36/EEC (4), - Decision 73/427/EEC on the Advisory Committee on Live Plants (1), as last amended by Decision 78/192/EEC (5), - Decision 74/71/EEC on the Advisory Committee on Seeds (6), - Decision 74/72/EEC setting up a special Silkworm Section of the Advisory Committee on Flax and Hemp (6), - Decision 76/784/EEC on the Advisory Committee on Questions of Agricultural Structure Policy (7), as last amended by Decision 77/528/EEC (8), - Decision 81/376/EEC on the Advisory Committee on Sheepmeat and Goatmeat (9) are hereby replaced by the following: 'Article 5 1. After consulting the Commission, the Committee shall elect a chairman for a period of three years. The chairman shall be elected, in the case of the first ballot, by a two-thirds majority of the members present and, in the case of subsequent ballots, by a simple majority of the members present. In the event of a tie, the Commission shall provide a chairman on a temporary basis. 2. The Committee shall elect two vice-chairmen for a period of three years. The vice-chairmen may not represent the same interest as the chairman. The election shall take place in accordance with the procedure laid down in paragraph 1. The Committee may, in accordance with the same procedure, elect other officers. In that case, the officers other than the chairman shall include not more than one representative of each interest represented on the Committee. The officers shall prepare and organize the work of the Committee. Article 6 1. At the request of an organization to which one or more seats are allocated, the chairman may, in agreement with the Commission staff, invite the head of that organization or a person designated by him to attend meetings of the Committee as an observer. Observers shall not have the right to speak. They may, however, be invited to do so by the chairman in agreement with the Commission staff. 2. Subject to the same conditions, the chairman may, in agreement with the Commission staff, invite any person particularly well qualified in one of the subjects on the agenda to take part in the work of the Committee as an expert. The Commission may, on its own initiative, invite any person particularly well qualified in one of the subjects on the agenda to take part in the work of the Committee as an export. 3. Apart from the Commission representatives, only Committee members and persons invited pursuant to this Article may participate in or attend Committee meetings. 4. However, experts shall participate only in the discussion of the matter concerning which they were invited to attend. Article 7 In agreement with the Commission staff, the Committee may set up working groups to facilitate its work.' Article 2 Articles 6, 7 and 8 of the following Decisions: - Decision 73/422/EEC on the Advisory Committee on Sugar (1), as last amended by Decision 74/220/EEC (2), - Decision 73/425/EEC on the Advisory Committee on Raw Tobacco (1), as last amended by Decision 74/221/EEC (2), - Decision 73/426/EEC on the Advisory Committee on Hops (1), - Decision 73/428/EEC on the Advisory Committee on Flax and Hemp (1) are hereby replaced by the following: 'Article 6 1. After consulting the Commission, the Committee shall elect a chairman for a period of three years. The chairman shall be elected, in the case of the first ballot, by a two-thirds majority of the members present and, in the case of subsequent ballots, by a simple majority of the members present. In the event of a tie, the Commission shall provide a chairman on a temporary basis. 2. The Committee shall elect two vice-chairmen for a period of three years. The vice-chairmen may not represent the same interest as the chairman. The election shall take place in accordance with the procedure laid down in paragraph 1. The Committee may, in accordance with the same procedure, elect other officers. In that case, the officers other than the chairman shall include not more than one representative of each interest represented on the Committee. The officers shall prepare and organize the work of the Committee. Article 7 1. At the request of an organization to which one or more seats are allocated, the chairman may, in agreement with the Commission staff, invite the head of that organization or a person designated by him to attend meetings of the Committee as an observer. Observers shall not have the right to speak. They may, however, be invited to do so by the chairman in agreement with the Commission staff. 2. Subject to the same conditions, the chairman may, in agreement with the Commission staff, invite any person particularly well qualified in one of the subjects on the agenda to take part in the work of the Committee as an expert. The Commission may, on its own initiative, invite any person particularly well qualified in one of the subjects on the agenda to take part in the work of the Committee as an expert. 3. Apart from the Commission representatives, only Committee members and persons invited pursuant to this Article may participate in or attend Committee meetings. 4. However, experts shall participate only in the discussion of the matter concerning which they were invited to attend. Article 8 In agreement with the Commission staff, the Committee may set up working groups to facilitate its work.' Article 3 Articles 2, 6 and 7 of Decision 77/532/EEC setting up an Advisory Committee on Feedingstuffs (1) are hereby replaced by the following: 'Article 2 The Committee shall set up: - a standing working group on statistics, - a standing working group on proteins, - a standing working group on dehydrated fodder, - a standing working group on peas and field beans. In agreement with the Commission staff, the Committee may set up other working groups to facilitate its work.' 'Article 6 1. After consulting the Commission, the Committee shall elect a chairman for a period of three years. The chairman shall be elected, in the case of the first ballot, by a two-thirds majority of the members present and, in the case of subsequent ballots, by a simple majority of the members present. In the event of a tie, the Commission shall provide a chairman on a temporary basis. 2. The Committee shall elect two vice-chairmen for a period of three years. The vice-chairmen may not represent the same interest as the chairman. The election shall take place in accordance with the procedure laid down in paragraph 1. The Committee may, in accordance with the same procedure, elect other officers. In that case, the officers other than the chairman shall include not more than one representative of each interest represented on the Committee. The officers shall prepare and organize the work of the Committee. Article 7 1. At the request of an organization to which one or more seats are allocated, the chairman may, in agreement with the Commission staff, invite the head of that organization or a person designated by him to attend meetings of the Committee as an observer. Observers shall not have the right to speak. They may, however, be invited to do so by the chairman in agreement with the Commission staff. 2. Subject to the same conditions, the chairman may, in agreement with the Commission staff, invite any person particularly well qualified in one of the subjects on the agenda to take part in the work of the Committee as an expert. The Commission may, on its own initiative, invite any person particularly well qualified in one of the subjects on the agenda to take part in the work of the Committee as an expert. 3. Apart from the Commission representatives, only Committee members and persons invited pursuant to this Article may participate in or attend Committee meetings. 4. However, experts shall participate only in the discussion of the matter concerning which they were invited to attend.' Article 4 Articles 5, 6 and 7 of Decision 76/410/EEC setting up the Advisory Committee on Social Questions affecting Farmers and the Members of their Families (2) are hereby replaced by the following: 'Article 5 1. After consulting the Commission, the Committee shall elect a chairman for a period of three years. The chairman shall be elected, in the case of the first ballot, by a two-thirds majority of the members present and, in the case of subsequent ballots, by a simple majority of the members present. In the event of a tie, the Commission shall provide a chairman on a temporary basis. 2. The Committee shall elect two vice-chairmen for a period of three years. The vice-chairmen may not represent the same interest as the chairman. The election shall take place in accordance with the procedure laid down in paragraph 1. The officers shall prepare and organize the work of the Committee. Article 6 1. At the request of an organization to which one or more seats are allocated, the chairman may, in agreement with the Commission staff, invite the head of that organization or a person designated by him to attend meetings of the Committee as an observer. Observers shall not have the right to speak. They may, however, be invited to do so by the chairman in agreement with the Commission staff. 2. Subject to the same conditions, the chairman may, in agreement with the Commission staff, invite any person particularly well qualified in one of the subjects on the agenda to take part in the work of the Committee as an expert. The Commission may, on its own initiative, invite any person particularly well qualified in one of the subjects on the agenda to take part in the work of the Committee as an expert. 3. Apart from the Commission representatives, only Committee members and persons invited pursuant to this Article may participate in or attend Committee meetings. 4. However, experts shall participate only in the discussions of the matter concerning which they were invited to attend. Article 7 In agreement with the Commission staff, the Committee may set up working groups to facilitate its work.' Article 5 In the Danish texts of the Decisions on the agricultural advisory committees and the instruments amending those Decisions the term 'udvalg' shall be replaced by 'komitÃ ©'. Article 6 This Decision shall enter into force on 12 February 1982. Done at Brussels, 12 February 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 355, 24. 12. 1973. (2) OJ No L 123, 6. 5. 1974. (3) OJ No L 179, 19. 7. 1977. (4) OJ No L 11, 14. 1. 1978. (5) OJ No L 58, 28. 2. 1978. (6) OJ No L 52, 23. 2. 1974. (7) OJ No L 273, 6. 10. 1976. (8) OJ No L 209, 17. 8. 1977. (9) OJ No L 145, 3. 6. 1981. (1) OJ No L 355, 24. 12. 1973. (2) OJ No L 123, 6. 5. 1974. (1) OJ No L 211, 19. 8. 1977. (2) OJ No L 106, 23. 4. 1976.